DETAILED ACTION
This office action is responsive to the amendment filed 11/17/2021.  Claims 1, 3-4, 6, 10-12, 14, 16, 18-21, 33, 49-51, and 59 remain pending and under prosecution.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 6, 10-12, 14, 16, 18-21, 33, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 1, it is unclear if “a sampler device that includes a driver” is meant to be positively recited, as it is introduced in the preamble and then referred to a functional manner at the bottom of the claim.  In the rejection that follows, it is assumed that said structure is NOT positively claimed.  However, clarification is requested.

In regard to Claim 59, it is unclear if said claim is an independent or dependent claim.
Claims 10-12, 14, 16, 18-21, 33 are rejected by virtue of dependency on Claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 3-4, 6, 10-12, 14, 18, 20-21, and 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Destoumieux et al (US Pub No.  20110295148) in view of Wilson et al (US Pub No. 20100094170).

In regard to Claim 1, Destoumieux et al disclose 
a storage container holding region (right side, Figure 8A-B – tube support) at where a removable (0089) storage container 51, 52 is located, best seen in Figure 8A-B (0099), the sample collector holding region includes a bore (in clamp, 0099) in which the sample collector is located when in the pre-sampling condition, and 
a sample collector holding region (left side, Figure 8A-B) at where a removable (0083, 0088-0089) sample collector 21, 22, 23 is located, best seen in Figure 8A-B (0098),
the sample collector and storage container in alignment with each other in a pre-sampling condition spaced apart with a sufficient gap to allow part of a tissue 84 to be sampled to locate at said gap, best seen in Figure 8A-D (0102-0112), such that the driver is aligned with 
However, Destoumieux et al do not expressly disclose a bridge section extending between the storage container holding region and the sample collector holding region such that they comprise a sampling cartridge, the bridge section spanning the gap, and wherein the sampling cartridge is adapted and configured to be loadable to the sampler device to align the driver with the sample collector and allow the sample collector to be moved by the driver from the sample collector holding region across the gap and into the aligned sample storage container.
Wilson et al teach that it is well-known in the art to provide an analogous sampler that is a sampling cartridge 810 with a bridge section 816 extending between two sections 818, 814 including a storage container holding region 818, 830 as well as a sample collector 844a,b, 852, 856, the sample collector and storage container in alignment with each other in a pre-sampling condition spaced apart with a sufficient gap to allow part of a tissue 8888 to be sampled to locate at said gap (Figure 16), the bridge section spanning the gap, wherein the sampling cartridge is adapted and configured to be loadable to the sampler device 882 (Figure 14) to align the driver 884 (Figure 9c) to collect a sample as an effective configuration that provides a disposable sampling cartridge (0160-0167, 0177). 
3. Wilson et al teach the sampling cartridge body is adapted and configured to shield the sampler device at the gap from contact with said the tissue to be sampled when placed at the gap, due to the curved portion 816 present, best seen in Figures !2A and 16a-d.

6. Wilson et al teach said bridge section provides said shield function, due to the curved portion 816 present, best seen in Figure 12A and 16a-d.
10. Wilson et al teach the gap is substantially U shaped, due to the curved portion 816, best seen in Figure 12A.

Since Destoumieux et al already disclose the sample collector moved by the driver from the sample collector holding region across the gap and into the aligned sample storage container, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Destoumieux et al such that there is included a bridge section extending between the storage container holding region and the sample collector holding region such that they comprise a sampling cartridge, the bridge section spanning the gap, and wherein the sampling cartridge is adapted and configured to be loadable to the sampler device to align the driver with the sample collector, as taught by Wilson et al with the details above, to provide an equally as effective convenient disposable cartridge for sampling, wherein in combination, allow the sample collector to be moved by the driver from the sample collector holding region across the gap and into the aligned sample storage container as already taught by Destoumieux et al.

 respective opposed sides of said gap.
12. Destoumieux et al disclose a sampling cartridge as claimed in claim 1 wherein said storage container holding region (Figure 8A-B right) comprises a cavity (tube support 0099) of said sampling cartridge body in which at least part of said storage container 51, 52 is located, best seen in Figure 8A-D.
14. Destoumieux et al disclose a sampling cartridge as claimed in claim 12 wherein a passage (inner portion of tube support – leftmost side of arm on right side of Figure 8A-B) leads from said cavity to said gap (as taught by Wilson et al above) and via which the sample collector 21, 22, 23 can move to engage with said storage container (0102-0112).
18. Destoumieux et al disclose a sampling cartridge as claimed in claim 14 wherein the passage includes a mouth opening presented at said gap (as taught by Wilson et al above) at where said sample collector 21, 22, 23 enters the passage, upon the taking of a sample from the tissue to be sampled placed at the gap, to advance for engagement via an opening of and into said storage container 51, 52, best seen in Figure 8A-D (0102-0112).
20. Destoumieux et al disclose a sampling cartridge as claimed in claim 18 wherein at said mouth opening said sampling cartridge body together with said sample collector 21, 22, 23 acts as a punch and die set, the mouth opening acting as the die acting in shear with the sample collector acting as said punch to facility the removal of the sample from the tissue to be sampled (0102-0112).


In regard to Claim 49, Destoumieux et al in combination with Wilson et al disclose the structure of the sampling cartridge as laid out in Claim 1 (see details above).  Destoumieux et al also disclose a method of taking and storing a sample from the tissue using the sampling cartridge comprising: 
i. loading the sampling cartridge to a sampler device (other portions of clamp tool 0094, for example see US Pub No. 20130204159) so that the sample collector 21, 22, 23 and the storage container 51, 52 are in alignment with a driver (0095-0096) of said sampler device, the driver to act, directly or indirectly on said sample collector, best seen in Figure 8A
ii. placing a part of the tissue 84 to be sampled in said gap so that part of the tissue is also in alignment, best seen in Figure 8A (0102-0112)
iii. causing the driver to move in a driving direction to drive said sample collector from the sample collector holding region, across the gap and towards said storage container so that said sample collector is driven into the storage container so that said punch becomes held by said storage container, best seen in Figure 8B-C (0102-0112)
iv. causing the driver to move in a direction opposite said driving direction, best seen in Figure 8D (0102-0112).


51. Destoumieux et al disclose the method as claimed in claim 50 wherein the identification is matched to an identification of said sampling cartridge (0115-0120, 0123).
59.  Destoumieux et al in combination with Wilson et al disclose as a set, a sampling device comprising a driver and at least one of a sampling cartridge as claimed in claim 1 (see details above), each cartridge individually and successively loadable with the sampling device to align the driver with the sample collector and allow the sample collector to be moved by the driver from sample collector holding region across the gap and into the aligned sample storage container to allow each sampling cartridge to collect one sample from an item to be sampled, as taught by Destoumieux et al, best seen in Figure 8A-D (0102-0112), wherein it would have been obvious to a skilled artisan to have the set contain a plurality of the sampling cartridges, to allow multiple individual sampling of tissue with each sample in a separate sampling cartridge, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It is noted that applicant does not disclose any criticality toward having a plurality of the sampling cartridges as solving a particular problem, conferring a specific advantage, or providing a desired result other than providing multiple opportunities for individual sampling as discussed.

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Destoumieux et al in view of Wilson et al as applied to claim 1 above, and further in view of Bladen et al (WO 2014196876 A1) – cited by applicant.
Destoumieux et al in combination with Wilson et al disclose the invention above but do not expressly disclose the passage is blocked by a removable seal.  Bladen et al teach that it is well-known in the art to provide an analogous sampling cartridge comprising a removable seal 557 to protect the interior of the storage container 550, 500 from contaminants prior to tissue sampling, at which point the seal will be pierced/removed by the sample collector during the tissue collection process, which operates in the same way as Destoumieux et al, best seen in Figure 18-23a (pg. 16 line 11-26).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Destoumieux et al as modified by Wilson et al such that the passage is blocked by a removable seal as taught by Bladen et al, to effectively protect the interior of the storage container from contaminants prior to the tissue sampling.
	

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Destoumieux et al in view of Wilson et al as applied to claim 1 above, and further in view of Brielmeier et al (US Pub No. 20070021684 A1) – cited by applicant.
	Destoumieux et al in combination with Wilson et al disclose the invention above but do not expressly disclose the material about said mouth is harder than said material of the storage container about its said opening.  Destoumieux et al disclose the material of element 52 which is held inside the opening of storage container 51 as made of rubber (0087), element 51 
	Brielmeier et al teach that it is well-known in the art to provide an analogous sampling cartridge 10 made of metal as an effective material for its use during the tissue sampling process (0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Destoumieux et al as modified by Wilson et al such that the rest of the device is made of metal, as taught by Brielmeier et al, such that in combination, the material about said mouth is harder (i.e. metal) than said material of the storage container about its said opening (i.e. rubber), as an effective material for the use of the device.


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Destoumieux et al in view of Wilson et al as applied to claim 1 above, and further in view of Destoumieux et al (US Pub No. 20130204159 – referred to as ‘159).
Destoumieux et al in combination with Wilson et al disclose the invention above said storage container holding region (Figure 8A-B right side) comprises a cavity (tube support – 0099) and at least one of the components selected from the following list: b. the storage container 51, 52, c. the sample collector 21, 22, 23, d.  the sampling cartridge body, comprises at least one form of visible and/or machine readable identification (0115-0120, 0123).
However, Destoumieux et al as modified do not expressly disclose a removable closure to close the cavity.  Destoumieux et al (‘159) teach that it is well-known in the art to provide an analogous sampling cartridge comprising locking means 81 to removably close a cavity of the .


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Wilson et al has been set forth to teach the bridge.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN

Art Unit 3791




/DEVIN B HENSON/Primary Examiner, Art Unit 3791